DETAILED ACTION
In response to remarks filed 19 July 2021
Status of Claims
Claims 1, 5, 6, 9-11, 13, 18, 19 and 21 are pending;
Claims 1, 18 and 21 are currently amended;
Claims 5, 6, 9-11, 13 and 19 were previously presented;
Claims 2-4, 7, 8, 12, 14-17 and 20 are cancelled;
Claims 1, 5, 6, 9-11, 13, 18, 19 and 21 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 19 July 2021 have been fully considered but they are moot since a new reference has been incorporated to address the new limitations presented by applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 9-11, 13, 18, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robl (U.S. Patent Application Publication No. 2013/0318841) in view of Miller et al (U.S. Patent Application Publication No. 2010/0192425).
As to Claim 1, Robl discloses a quick coupler for coupling the pin of an attachment to earth working machinery, the coupler comprising:
A wedge locking element (#66) slidingly retained in the quick coupler and configured to move in a linear direction (#72) for coupling the pin (#36) of an attachment to said earth working machinery, the wedge locking element including a sloping wedge surface (Wedge shaped portion of #66 proximate #36), wherein projecting from the wedge surface is a pin engagement surface (#74) wherein the attachment pin (#36) can engage with said pin engagement surface but not apply any substantial loading to the wedge locking element in 
A clamp device (#92) operable to retain the pin (#36) with the pin engagement surface in the event of said failure of the driving force, wherein the clamp device is mounted to the wedge locking element for movement therewith. 
However, Robl is silent about wherein projecting from the wedge surface is a pin engagement surface that is planar and is located at and forms a distal leading part of the wedge and lies in a plane that is substantially in line with a direction in which the wedge locking element is, in use, moved by a driving force. Miller discloses wherein projecting from the wedge surface is a pin engagement surface that is planar and is located at and forms a distal leading part of the wedge and lies in a plane that is substantially in line with a direction in which the wedge locking element is, in use, moved by a driving force (Annotated figure A). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a pin engagement surface projecting from the wedge surface, wherein the pin engagement surface is planar and is located at and forms a distal leading part of the wedge and lies in a plane that is substantially in line with a direction in which the wedge locking element is, in use, moved by a driving force since a change in the shape of a prior art device is a design consideration within the skill of the art. Accordingly, Robl as modified teaches wherein projecting from the wedge surface is a pin engagement surface that is planar and is located at and forms a distal leading part of the wedge and lies in a plane that is substantially in line with a direction in which the wedge locking element is, in use, moved by a driving force (The modification will result in the pin engagement surface lying in a plane that is substantially in line with a direction in which the wedge locking element is, in use, moved by a driving force).


    PNG
    media_image1.png
    280
    515
    media_image1.png
    Greyscale

Figure A. Pin engagement surface (Miller)
As to Claim 5, Robl as modified teaches the invention of Claim 4 (Refer to Claim 4 discussion). Robl as modified also teaches wherein the wedge locking element is adapted to couple to an hydraulic linear actuator (#71).
As to Claim 6, Robl as modified teaches the invention of Claim 5 (Refer to Claim 5 discussion). Robl as modified also teaches wherein the wedge locking element forms part of an hydraulic actuator (#71).
As to Claim 9, Robl as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). Robl as modified also teaches wherein the clamp device (#92) includes an arm mounted to be pivotable about a pivot axis, the arm incorporating a pin engagement portion distal from the pivot axis.
As to Claim 10, Robl as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Robl as modified also teaches wherein the arm is biased by biasing means (Paragraph 0021).
As to Claim 11, Robl as modified teaches the invention of Claim 10 (Refer to Claim 10 discussion). Robl as modified also teaches wherein the biasing means is a spring (Paragraph 0021).
As to Claim 13, Robl as modified teaches the invention of Claim 10 (Refer to Claim 10 discussion). Robl as modified also teaches wherein the driving force is hydraulic (#71).
As to Claim 18, Robl discloses a quick coupler for coupling the pin (#36) of an attachment to earth working machinery, the coupler including a locking device (Figures 2 and 3) for coupling the pin of 
As to Claim 19, Robl as modified teaches the invention of Claim 18 (Refer to Claim 18 discussion). Robl as modified also teaches wherein the clamp device (#92) is mounted to the wedge locking element (#66) and includes an arm mounted to be pivotable about a pivot axis, the arm is biased by biasing means (Paragraph 0021) and incorporates a pin engagement portion distal from the pivot axis.
As to Claim 21, Robl as modified teaches the invention of Claim 20 (Refer to Claim 20 discussion). Robl as modified also teaches wherein the wedge locking element (#66) is coupled to an hydraulic linear actuator (#71).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678